Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 09/08/2022. Claims 1-20 are pending in the case. This action is Final.

Applicant Response
3.	In Applicant’s response dated 09/08/2022, Applicant amended Claimed  1, 7, 13, 15, 19, and 20, and argued against all objections and rejections previously set forth in the Office Action dated 06/14/2022.

Information Disclosure Statement
3.	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) filed on 09/08/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 


Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirn et al., (Pub. No.: US 20190266226 A1, Pub. Date: 2019-08-29) in view of Demant et al (Pat. No.: US 20170054808 A1, Pub. Date: 2017-02-23) 25 

Regarding independent Claim 1,
	Kirn teaches a method comprising: 
constructing an abstract data graph (see Kirn: Fig.12, [0152], “depict an example database schema, showing how the page-builder subsystem could represent web pages with a group of interrelated database tables, defining a plurality of interrelated records (i.e. an abstract data graph). In the illustrated schema, tables related to defining specific pages are labeled with the prefix “sys_ux page”, and tables related to the library of page building blocks are labeled with the prefix “sys_ux lib.”), via a processor at a server (see Kirn: Fig.1, “0052”), “the aPaaS system can also build a fully-functional MVC application with client-side interfaces and server-side CRUD logic.”), in response to a request for a graphical user interface received from a client machine (see Kirn: Fig.15, [0190], “the web server application is configured to receive, from a client device, a request for a web page.”) 
the abstract data graph 5including a plurality of nodes and a plurality of links between the nodes ( see Kirn: Fig.15, [0157], “each page element is an instance of a component node, which specifies the underlying source file, tag name, slots, attributes, and actions (events) that enable communication with other nodes in the hierarchy. For instance, each component could specify one or more slots where a child component could be associated in a shadow-DOM. And each component could specify one or more attributes and one or more properties.) 
the abstract data graph representing computer programming instructions for generating the graphical user interface using one or more data items that components of the graphical user interface require for rendering (see Kirn: Fig.7, [0165], “upon determining that the request is for a page of the “Workspace” site, the UXPageHostProvider generates a UxPageRequest to be fulfilled by a UXPageProcessor class. In response to this request, the UxPageProcessor class could then make use of various other classes to generate the associated HTML document for delivery in a response to the requesting client. Further, the UXPageProcessor could be responsible for determining which JavaScript source files are required to drive the components on the page, and to bundle the source code if appropriate and provide associated resource tags in the HTML document.”) 
selected ones of the links representing dependency relationships between portions of the graphical user interface (see Kirn: FDig.15, [0174], “the received script (one or more scripts) that underlies a first such component of the web page could be interpretable by the browser to cause the browser to dynamically publish data related to the first component (such as the invoked-state of the tab component discussed above). Further, the declarative markup data could include for a second such component of the web page a listen-to tag attribute that binds the second component with the dynamically published data related to the first component. And the received script that underlies the second component of the web page could be interpretable by the browser to cause the second component to react to the published action data of the first component.”) 
transmitting the abstract data graph to the client machine over a network via a 10communication interface (see Kirn: Fig.17, [0210], “At block 1702, in response to the request, the web server application outputs for transmission to the client device.”),
receiving from the client machine a data request (see Kirn: FDig.17, [0210], “At block 1702, in response to the request, the web server application outputs for transmission to the client device (i) declarative markup data defining a hierarchical arrangement of components of the web page, including a first component and a second component and (ii) a set of scripts defining structure and operation of the components of the web page, including a first script (one or more scripts) defining structure and operation of the first component and a second script (one or more scripts) defining structure and operation of the second component.”), that is generated by the client machine based on first node in the abstract data graph, and dependency relationship with the second node (see Kirn: Fig.18, [0221], “receiving into a web browser application executing on a computing device, in response to a request for a web page, (i) declarative markup data defining a hierarchical arrangement of components of the web page, including a first component and a second component, and (ii) a set of scripts defining structure and operation of the components of the web page, including a first script defining structure and operation of the first component and a second script defining structure and operation of the second component.”)
the data request identifying a first data item for the first node that is needed to render a first component of the graphical user interface at the client machine and a second data item for the second node (see Kirn: Fig.16, [0205], “the declarative markup data and scripts in this process cooperatively define data-binding between the first component and the second component, with the first script being interpretable by the web browser application to cause the web browser application to dynamically publish data related to the first component, the declarative markup data including for the second component a listen-to tag attribute that binds the second component with the dynamically published data related to the first component, and the second script being interpretable by the web browser application in accordance with the listen-to tag attribute to cause the second component to react to the published data related to the first component.”), […] ,and 
transmitting the first data item and the second data item  to the client machine in response to the data request (see Kirn: FDig.18, [0222], “at block 1802, the process includes establishing, by the web browser application, a DOM of the web page based at least on the received scripts, perhaps including populating, by the web browser application, based on the received scripts, shadow DOMs of the components of the web page. And at block 1704, the process includes rendering, by the web browser application, the web page based on the established DOM”). 

	As shown above Kirn teaches all the limitations of Claim 1 , Kirn does not explicitly teach or suggest abstract data graph structure and a data request identifying a second data item for the second node that the dependency relationship indicates is needed at a later time for rendering a second component of the graphical user interface.

	However, Demant teaches or suggests building or constructing abstract data tree/graph to generate graphical user interface application (see Demant: Fig.6, [0087], “hierarchical dependencies of a primary component on a set of subsidiary components is determined (block 600). The primary component can have a dependency on a portion of (e.g., one or more) subsidiary components from the set of subsidiary components. The portion of subsidiary components can have a dependency on another portion of (e.g., one or more) subsidiary components from the set of subsidiary components. One or more levels of dependencies can collectively define the hierarchical dependencies of the primary component on the set of subsidiary components.”). see also [0088] stating that “A set of relationship values collectively representing the hierarchical dependencies of the primary component on the set of subsidiary components are defined on a server side of the network (block 610). The relationships values can be defined on the server side of the network as one or more of the dependencies are determined. Each of dependencies of the primary component on the set of subsidiary components can be determined starting with the primary component using an iterative process such as that shown in FIG. 4.”)
	Demant further teaches that identifying a second data item for the second node that the dependency relationship indicates is needed at a later time for rendering a second component of the graphical user interface ( see Damant: Fig.2, [0038], “Because the set of components 10 and the relationship metadata 20, which are associated with the set of components 10, are stored locally within the client memory 140 of the client device 110 after being initially received during the Transfer Stage 220 (shown in FIG. 2), the set of components 10 can be processed at a later time without requesting (or receiving) the set of components 10 and/or the set of relationship metadata 20 from the server device 160. For example, when processing of the primary component—component C.sub.1—is requested at the client device 110 in response to, for example, an interaction of a user with the client device 110, the component C.sub.1, C.sub.2, and C.sub.3 can simply be retrieved from the local client memory 140 (by client database manager 136) and processed (by the client processing module 134) based on the relationship values D.sub.1 and D.sub.2. In this scenario, a request for the set of components 10 and/or the relationship metadata 20 is not necessary.”)
	Because both Kirn and Damant are in the same/similar field of endeavor of dynamically generating content and Web sites or pages, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Kirn to include the system user a hierarchical graph relationship to generate graphical user interface application and  identifying a second data item for the second node that the dependency relationship indicates is needed at a later time for rendering a second component of the graphical user interface as taught by Damant. After modification of Kirn, the web browser application that uses declarative markup data and scripts cooperatively define data bindings between components of the page clipboard can also incorporate a hierarchical data graph relationship of webpage components and the relationship metadata database in a memory of the client device as taught by Damant. One would have been motivated to make such a combination in order to provide users an efficient and fast webpage content by optimizing  information content access, arrangement, transmission, and navigation performed by the server browser rather than the client browser hosted on the portable or mobile device. 
	
Regarding Claim 2, 
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn further teaches the method wherein: 
a designated one of the plurality of nodes represents a graphical user interface component property (see Kirn: Fig.15, [0157], “each page element is an instance of a component node, which specifies the underlying source file, tag name, slots, attributes, and actions (events) that enable communication with other nodes in the hierarchy. For instance, each component could specify one or more slots where a child component could be associated in a shadow-DOM. And each component could specify one or more attributes and one or more properties.), the graphical user interface 20component property storing a data value associated with a web component within the graphical user interface (see for e.g. Kirn: Fig.6, [0129], “an example of a web page rendered using the present system. The web page shown in FIG. 6 is composed of various components. For instance, the page includes a component for its header, a component for lists on the left side, a component for phone call integration, a component for chat, and so forth.”)

Regarding Claim 3,  
	Kirn and Damant teaches or suggests all the limitations of Claim 2. Kirn further teaches the method wherein, wherein the web component is an instantiation of an hypertext markup language (HTML) template that is associated with a shadow document 25object model (DOM) tree and that is controlled by a JavaScript custom element application procedure interface (API) (see Kirn: Fig.6, [0135], “ the web page could leverage the web components standard, with the web components including custom elements, shadow-DOMs, and perhaps HTML templates.”)

Regarding Claim 4, 
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn further teaches the method wherein a designated one of the plurality of nodes represents an import statement, the import statement causing a processor to import a 30module for generating a designated portion of the graphical user interface (see Kirn: Fig.12, [0157], “each page element is an instance of a component node, which specifies the underlying source file, tag name, slots, attributes, and actions (events) that enable communication with other nodes in the hierarchy. For instance, each component could specify one or more slots where a child component could be associated in a shadow-DOM. And each component could specify one or more attributes and one or more properties.”)

Regarding Claim 7,
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn further teaches the method wherein: 
the first node represents a JavaScript decorator, wherein the JavaScript decorator includes a reference to a designated 15web component within the graphical user interface ( see Kirn: Fig.14, [0122], “Each such component has underlying scripting (e.g., JavaScript) that defines the structure and operation of the component and exposes an API for use by a web developer. A developer could thus design a web application by declaratively composing simple markup (e.g., HTML or, where appropriate, XML) that defines a hierarchical arrangement of such components and defines their data-bindings and other desired parameters.”), and 
wherein the designated web component is represented in the abstract data graph by the second (see Kirn: Fig.12-13, [0157], “each page element is an instance of a component node, which specifies the underlying source file, tag name, slots, attributes, and actions (events) that enable communication with other nodes in the hierarchy. For instance, each component could specify one or more slots where a child component could be associated in a shadow-DOM. And each component could specify one or more attributes and one or more properties.”)

Regarding Claim 8, 
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn further teaches the method wherein:
constructing the abstract data graph comprises: 20selecting for analysis a designated one of a plurality of web components included in the graphical user interface (see Kirn: Fig.9-14, [0144], “page-builder subsystem could provide an interface that presents a web developer with a menu of established web components and enables the web developer to select components to include on a web page, to define the hierarchical relationship between the selected components, and to establish data-bindings between the components. The page-builder subsystem could then store the associated page description as metadata in database tables as noted above, to allow efficient generation of an associated HTML document when the page is requested. Alternatively, a web developer might more directly write the HTML without the use of such a page-builder system.”)

Regarding Claim 9, 
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn further teaches the method wherein: 
the plurality of web components are arranged in a tree data structure, and wherein the designated web component is selected as part of a 25traversal of the tree data structure (see Kirn: Fig.12, [0156], “Each root element web page (of a sys_ux page table) then has a database relationship with a hierarchy of page elements (sys_ux page element records). Each page element points to its parent element via a reference field, thereby representing the structural hierarchy, so that a database query can readily find each element that is a child of a given element, thus enabling efficient searching to establish a  full tree representation of the page. Thus, the relational database records cooperatively describe a DOM tree representation of the page.”)

Regarding Claim 10, 
	Kirn and Damant teaches or suggests all the limitations of Claim 8. Kirn further teaches the method wherein
constructing a designated property node within the abstract data graph, the designated 30property node corresponding with a property of the designated web component (see Kirn: Fig.7, [0131], “Each of these components has various attributes and properties. For instance, each component has a component-id that uniquely identifies the component. Further, a component could include a “slot” that defines a space in the component's shadow DOM layout that other components could be bound into. And a component could include a “listen-to” attribute that defines a communication mechanism, to listen to actions emitted by one or more other components.”)

Regarding Claim 11, 
	Kirn and Damant teaches or suggests all the limitations of Claim 8. Kirn further teaches the method wherein: 
traversing an abstract syntax tree associated with the designated web component (see Kirn: Fig.12, Fig.13, [0152], “depict an example database schema, showing how the page-builder subsystem could represent web pages with a group of interrelated database tables, defining a plurality of interrelated records. In the illustrated schema, tables related to defining specific pages are labeled with the prefix “sys_ux page”, and tables related to the library of page building blocks are labeled with the prefix “sys_ux lib”.”)

Regarding claim 14, 
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn further teaches the method wherein:
the server is situated within an on-demand computing services environment that provides on-demand computing services to a plurality of entities via the internet (see Kirn: Fig.2, [0064], “depicts a cloud-based server cluster 200 in accordance with example embodiments. In FIG. 2, operations of a computing device (e.g., computing device 100) may be distributed between server devices 202, data storage 204, and routers 206, all of which may be connected by local cluster network 208. The number of server devices 202, data storages 204, and routers 206 in server cluster 200 may depend on the computing task(s) and/or applications assigned to server cluster 200.”)

Regarding independent Claims 15, 
	 Claim 15 is directed to system claim and have similar/same claim limitations as Claim 1 and is rejected under the same rationale.

Regarding claim 16, 
	Claim 16 is directed to system claim and have similar/same claim limitations as Claim 2 and Claim 3 and is rejected under the same rationale.	

Regarding claim 17,
	Claim 17 is directed to system claim and have similar/same claim limitations as Claim 4 and is rejected under the same rationale.

Regarding claim 19,
	Claim 19 is directed to system claim and have similar/same claim limitations as Claim 7 and is rejected under the same rationale.


Regarding independent Claim 20, 
	Claim 20 is directed to non-transitory computer-readable media claim and have similar/same claim limitations as Claim 1 and is rejected under the same rationale.

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirn and Damant as applied to 1-4,7-11,15-17 and 19-20 and in further view of Yu et al  (Pat. No.: US 10769521 B1 , Pub. Date: 2020-09-08)

Regarding Claim 5,
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn and Damant does not teach or suggest the method wherein a designated one of the plurality of nodes represents a conditional statement, the conditional statement defining a condition under which a Boolean output value is true and the designated node being linked with one or more dependent nodes, the one or more dependent nodes being associated with one or more 5portions of the graphical user interface rendered at the client machine if the condition is true.
	However, Yu teaches or suggests the method wherein a designated one of the plurality of nodes represents a conditional statement, the conditional statement defining a condition under which a Boolean output value is true (see Yu : Fig. 3 , Col. 11 , Line 10-22,  “the switch operation represented by switch node 306 may forward the input that it receives from the merge operation represented by merge node 304 to the operation represented by node Op1 if the Boolean value output by the operation represented by node P1 is true. In this way, the operations represented by merge node 304, node P1, switch node 306, and node Op1 form an if-then conditional statement.”) and the designated node being linked with one or more dependent nodes, the one or more dependent nodes being associated with one or more 5portions of the graphical user interface rendered at the client machine if the condition is true (see Yu : Fig.3, Col. 11, Line 22-35,  “the conditional statement represented by these operations of control flow statement L1 allows for the operation represented by node Op1 to be executed upon the output of the merge operation represented by merge node 304 if, and only if, the operation represented by node P1 produces a true Boolean value. In the event that the operation represented by node P1 produces a false Boolean value, the switch operation represented by switch node 306 will not provide the input that it receives from the merge operation represented by merge node 304 as output on the directed edge that connects to node Op1, but rather will provide the input that it receives from the merge operation represented by merge node 304 as output on a different directed edge that does not connect to node Op1.”)
	One would have been motivated to combine Kirn and Polonsky, and Yu, before the effective filing date of the invention because it provides the benefit of efficiently reducing an overall time required to perform operations, [see Yu : 0005].

Regarding Claim 6,
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn and Damant does not teach or suggest the method wherein a designated one of the plurality of nodes represents an iteration statement, the iteration statement being linked with a plurality of 10dependent nodes, each of the plurality of dependent nodes corresponding with a respective instantiation of a repeated element within the graphical user interface.
	However, Yu teaches or suggests the method wherein a designated one of the plurality of nodes represents an iteration statement, the iteration statement being linked with a plurality of 10dependent nodes (see Yu : Fig.3, Col. 11, Line 37-48, “The operations represented by Enter(L1) node 302, Iteration Counter node 308, and Leave(L1) node 310 may represent Enter, Iteration Counter, and Leave operations, respectively. As mentioned above, these operations may be implemented in combination with a conditional statement to form recursive and/or iterative control flow statements, such as loops. In this example, the operations represented by Enter(L1) node 302, Iteration Counter node 308, and Leave(L1) node 310 can be seen as enabling iterative execution of the conditional statement formed by the operations represented by merge node 304, node P1, switch node 306, and node Op1 as described above.”), each of the plurality of dependent nodes corresponding with a respective instantiation of a repeated element within the graphical user interface (see Yu : Fig.3C, Col. 13, Line 43-47,” The system may generate a structure of nodes and directed edges that represents an operation that provides, as output, a current state of recursion or iteration in the control flow statement (408). This may, for instance, correspond to the system generating the structure 320.”)
	One would have been motivated to combine Kirn and Polonsky, and Yu, before the effective filing date of the invention because it provides the benefit of efficiently reducing an overall time required to perform operations by performing repeated actions efficiently, [see Yu : 0005].

Regarding claim 18,
	Claim 18 is directed to system claim and have similar/same claim limitations as Claim 5 and is rejected under the same rationale.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirn and Damant as applied to 1-4,7-11,15-17 and 20 and in further view in further view of Bonev et al (Pub. No.: US  20080162552 Al, Pub. Date: 2008-07-03)

Regarding Claim 12,
	Kirn and Damant teaches or suggests all the limitations of Claim 1. Kirn and Damant does not teach or suggest the method wherein transmitting the abstract data graph to the client machine comprises serializing the abstract data graph by traversing the abstract data graph and emitting serialized node information for each of a plurality of nodes within the abstract data graph.
	However, Bonev teaches suggests the method wherein transmitting the abstract data graph to the client machine comprises serializing the abstract data graph by traversing the abstract data graph (see Bonev: Fig.1, [0047], “the graph structure and additional information related to the object network are then serialized and transmitted as metadata to a requesting client.”), and emitting serialized node information for each of a plurality of nodes within the abstract data graph (see Bonev: Fig.5, [0056], “ different shape contour colors are used to mark nodes having different properties. For example, a light red contour color is used for nodes which are not shareable (non-emitting ), as indicated by legend entry 504, and a dark red contour color is used for nodes which have children which are non-shareable, as indicated by legend entry 505. Various different contour colors may be used to identify different node properties (e.g., serializable nodes may be assigned another contour color). Of course, the underlying principles of the invention are not limited to any particular shapes and/or colors.”)
	One would have been motivated to combine Kirn and Polonsky, and Bonev, before the effective filing date of the invention because it provides the benefit where “installing and maintaining up-to-date client-side applications on a large number of different clients is improved and made more efficient by implementing two-tiered architecture is an inefficient solution for enterprise systems. [see Bonev: 0006].”
Regarding Claim 13,
	Kirn and Damant teaches or suggests all the limitations of Claim 12. Kirn and Damant does not teach or suggest the method wherein serializing the abstract data graph includes replacing a first node or subgraph with a reference to a second node or subgraph, the second node or subgraph duplicating the first node or subgraph.
	However, Bonev teaches suggests the method wherein serializing the abstract data graph includes replacing a first node or subgraph with a reference to a second node or subgraph, the second node or subgraph duplicating the first node or subgraph (see Bonev: Fig.5, [0056], “, different shape contour colors are used to mark nodes having different properties. For example, a light red contour color is used for nodes which are not shareable, as indicated by legend entry 504, and a dark red contour color is used for nodes which have children which are non-shareable, as indicated by legend entry 505. Various different contour colors may be used to identify different node properties (e.g., serializable nodes may be assigned another contour color). Of course, the underlying principles of the invention are not limited to any particular shapes and/or colors.”)
	One would have been motivated to combine Kirn and Damant, and Bonev, before the effective filing date of the invention because it provides the benefit where installing and maintaining up-to-date client-side applications on a large number of different clients is improved and made more efficient by implementing two-tiered architecture is an inefficient solution for enterprise systems. [see Bonev: 0006].”


Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the newly added claim limitation against the cited reference of Arroyo, however, the Lindsey has been cited to teach said limitations.	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177